9 N.Y.3d 1028 (2008)
NEHME IMTANIOS, Appellant,
v.
GOLDMAN SACHS et al., Defendants and Third-Party Plaintiffs-Respondents.
AMERICAN BUILDING MAINTENANCE CO., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Submitted December 10, 2007.
Decided January 15, 2008.
Motion for leave to appeal dismissed upon the ground that the Court of Appeals does not have jurisdiction to entertain this motion for leave to appeal from the order of the Appellate Division entered in this action commenced in Civil Court of the City of New York (NY Const, art VI, § 3 [b] [7]; CPLR 5602 [a]).